United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aurora, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2260
Issued: October 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 5, 2007 appellant filed a timely appeal from a May 7, 2007 loss of wageearning capacity decision1 and a June 22, 2007 decision denying her request for modification of
the loss of wage-earning capacity decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to reduce appellant’s
compensation benefits based on her actual earnings; and (2) whether appellant has met her
burden of proof to modify the May 7, 2007 wage-earning capacity determination.

1

The Board notes that by another decision dated May 7, 2007, the Office denied appellant’s claim for disability
compensation for the period November 11 to 17, 2006. It noted that appellant had failed to supply her pay stub for
the relevant period as requested in the December 12, 2006 letter. As she did not appeal from this decision, the
Board has not reviewed it.

FACTUAL HISTORY
On July 21, 2001 appellant, then a 32-year-old city carrier, filed a traumatic injury claim
alleging that on that date she strained her back while lifting a heavy parcel from a vehicle. The
Office accepted the claim for cervical and thoracic strains, which was subsequently expanded to
include a temporary aggravation of major depressive disorder and temporary aggravation of
panic disorder. It placed appellant on the periodic rolls for temporary total disability by letter
dated March 22, 2004.
On April 26, 2006 appellant informed the Office that she had started part-time work on
April 10, 2006 with Noble Truss Colorado, Inc. as a temporary worker earning $8.00 per hour.2
In letters dated September 27 and October 2, 2006, Ron Weaver, Operations Manager, informed
the Office that appellant was working full time for Noble Truss as of August 14, 2006.
In determining whether appellant was capable of working full time, it reviewed the
following medical documents. In a July 11, 2006 prescription note, Dr. Julius J. Budnick, a
treating physician, provided restrictions of no lifting or carrying more than 10 pounds and no
pushing/pulling more than 15 pounds. He indicated that appellant could work four hours per
day.
On September 7 and 12, 2006 Dr. Katharine J. Leppard, a second opinion Board-certified
physiatrist with a subspecialty in pain medicine, based upon a review of medical evidence,
employment injury history and physical examination, diagnosed chronic left periscapular and
cervical myofascial pain and left ulnar neuritis due to the accepted July 21, 2001 employment
injury. A physical examination revealed “severe myofascial involvement with spasm and trigger
points throughout the “left upper trapezius, rhomboid and cervical paraspinal muscles.
Dr. Leppard also reported a positive Tinel’s sign at the elbow and “significant tenderness over
the left ulnar nerve at the elbow.” She opined that appellant was unable to perform her date-ofinjury position, but would be able to work with restrictions. The restrictions noted by
Dr. Leppard included no lifting, pushing or pulling more than 10 pounds and no reaching or
overhead work using her left shoulder. She noted that these restrictions were temporary pending
the results of a left shoulder magnetic resonance imaging scan.
On October 18, 2006 a vocational rehabilitation counselor noted that appellant had
worked for more than 60 days for her new employer, Noble Truss. She noted that appellant
worked 40 hours per week as a receptionist at Noble Truss since August 14, 2006. The position
duties and restrictions included a 10-minute break every hour and general clerical duties.
By decision dated May 7, 2007, the Office found that actual earnings in the position of
receptionist for Noble Truss. fairly and reasonably represented appellant’s wage-earning
capacity. A wage-earning capacity computation worksheet reported the current pay rate for the
date-of-injury job as $781.83 effective August 16, 2006 and in the position with Noble Truss
appellant earned $321.08 per week. Compensation benefits were reduced effective May 2, 2007
based on a 41-percent loss of wage-earning capacity. The beginning date of appellant’s new rate
of compensation was May 3, 2007.
2

The Board notes that the record contains evidence from another claimant.

2

In a letter dated May 12, 2007, appellant requested reconsideration. She noted that she
reduced her work hours from eight hours to four hours per day on January 18, 2007 due to her
depression and anxiety, which she noted were accepted conditions. Appellant also noted that her
work hours were reduced that date because she had an Equal Employment Opportunity (EEO)
deposition which caused her stress and depression. She also alleged that the claims examiner
caused her stress and aggravated her depression. In support of her request, appellant submitted
factual evidence regarding her EEO claim and four pages from her January 18, 2007 deposition.
On May 18, 2007 the Office received a January 16, 2007 report by Carrie L. Campen, a
licensed professional counselor, who opined that appellant’s anxiety and depression were
aggravated by work factors including her feelings of harassment by the employing establishment,
her work relocations and neck, shoulder and pain problems.
In a June 4, 2007 work capacity evaluation report (Form OCWP-5c) for
psychiatric/psychological conditions, Ms. Campen indicated that appellant was only capable of
working four hours per day. She noted that appellant was unable to work eight hours due to her
chronic neck pain “and ongoing battles w[ith] depression and anxiety.”
By decision dated June 22, 2007, the Office denied appellant’s request for modification
of the May 7, 2007 loss of wage-earning capacity decision.3
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act4 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by actual earnings if actual earnings fairly and reasonably represent the wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.5
The Office’s procedure manual states that when an employee cannot return to the date-ofinjury job because of disability due to work-related injury of disease, but does return to
alternative employment, the claims examiner must determine whether the earnings in the
alternative employment fairly and reasonably represent the employee’s wage-earning capacity.6
Office procedure manual provides in relevant part as follows:
“Factors considered to determine whether the claimant’s work fairly and
reasonably represents his or her wage-earning capacity, the claims examiner
3

On August 12, 2005 appellant filed a schedule award claim. As no final decision has been issued on appellant’s
request for a schedule award, the Board jurisdiction to consider this matter.
4

5 U.S.C. § 8101-8193.

5

Selden H. Swartz, 55 ECAB 272, 278 (2004).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).

3

should consider whether the kind of appointment and tour of duty ... are at least
equivalent to those of the job held on the date of injury. Unless they are, the
[claims examiner] may not consider the work suitable.”
“For instance, reemployment of a temporary or casual worker in another
temporary or casual [employing establishment] position is proper, as long as it
will last at least 90 days and reemployment of a term or transitional [employing
establishment] worker in another term or transitional position is likewise
acceptable.”7
The Office’s procedure manual provides that the Office can make a retroactive wageearning capacity determination if appellant worked in the position for at least 60 days, the
position fairly and reasonably represented his wage-earning capacity and the work stoppage did
not occur because of any change in his injury-related condition affecting the ability to work.8
The formula for determining loss of wage-earning capacity based on actual earnings,9
which was developed in Albert C. Shadrick,10 has been codified by regulation at 20 C.F.R.
§ 10.403. Subsection (d) of this regulation provides that the employee’s wage-earning capacity
in terms of percentage is obtained by dividing the employee’s actual earnings by the current pay
rate for the job held at the time of injury.11
ANALYSIS -- ISSUE 1
The Office accepted cervical and thoracic strains, which was subsequently expanded to
include a temporary aggravation of major depressive disorder and temporary aggravation of
panic disorder. Following a period of intermittent disability, appellant returned to part-time
temporary work on April 10, 2006 and full-time work as a receptionist on August 14, 2006. Her
weekly pay rate was $321.08. She performed this position without incident for more than 60
days.
The Board finds that appellant’s performance of this position in excess of 60 days is
persuasive evidence that the position represents her wage-earning capacity.12 Moreover, there is

7

Id. at § 2.814.7(a).

8

Id. at § 2.814.7(e).

9

Hayden C. Ross, 55 ECAB 455 (2004).

10

5 ECAB 376 (1953).

11

20 C.F.R. § 10.403.

12

Office procedures provide that a determination regarding whether actual earnings fairly and reasonably
represent wage-earning capacity should be made after an employee has been working in a given position for more
than 60 days. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.7(c) (December 1993); see also E.C., 59 ECAB ___ (Docket No. 07-1634, issued
March 10, 2008).

4

no evidence that the position was seasonal, temporary or make-shift work designed for her
particular needs.13
As there was no evidence to show that appellant’s actual earnings as a receptionist did
not properly represent her wage-earning capacity, the Board finds that the Office properly
accepted these earnings as the best measure of her wage-earning capacity.14 Further, by dividing
the pay rate for the date-of-injury job ($781.83) by the employee’s actual earnings ($321.08), the
Office properly determined a loss of wage-earning capacity of 41 percent.15
LEGAL PRECEDENT -- ISSUE 2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.16
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the May 7, 2007 decision, contending that she had
sustained a material change in the nature and extent of the injury-related condition such that she
was only able to work part time. She stated that she reduced her work hours from eight to four
on January 18, 2007 due to her depression and anxiety which were accepted by the Office.
Appellant attributed the reduction in her work hours were to an EEO deposition, which she
alleged caused her stress and depression.
The only evidence of record concerning appellant’s reduction in work hours is a June 4,
2007 report from Ms. Campen, licensed professional counselor. To be considered competent
medical evidence, a medical report must be from a physician under the Act.17 Section
8101(2) provides that a physician includes, surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by state law.18 A report may not be considered as probative medical evidence if there is

13

J.C., 58 ECAB ___ (Docket No. 07-1165, issued September 21, 2007); Elbert Hicks, 49 ECAB 283 (1998).

14

Afegalai L. Boone, 53 ECAB 533 (2002).

15

Supra note 10.

16

Selden H. Swartz, supra note 5.

17

See Thomas L. Agee, 56 ECAB 465 (2005); James Robinson, Jr., 53 ECAB 417 (2002).

18

Thomas O. Bouis, 57 ECAB 602 (2006).

5

no indication that the person completing the report qualifies as a physician as defined in 5 U.S.C.
§ 8101(2).19 A licensed professional counselor is not a physician as defined by the Act.20 Thus,
the report from Ms. Campen is not considered competent medical evidence and has no probative
value in establishing that appellant’s condition has materially changed such that she was
medically unable to work more than four hours per day. There is no current psychological or
psychiatric opinion of record. Thus, the weight of the medical evidence establishes that
modification of the loss of wage-earning capacity decision is not warranted.
CONCLUSION
The Board finds that the Office properly determined on May 7, 2007 that appellant’s
position as a receptionist at Noble Truss fairly and reasonably represented her wage-earning
capacity decision. The Board further finds that appellant failed to meet her burden of proof to
modify the May 7, 2007 wage-earning capacity decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 22 and May 7, 2007 are affirmed.
Issued: October 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

19

See Phillip L. Barnes, 55 ECAB 426 (2004).

20

5 U.S.C. § 8101(2); see also Roy L. Humphrey, 57 ECAB 238 (2005); Jeannine E. Swanson, 45 ECAB 325,
336 (1993); Arnold A. Alley, 44 ECAB 912 (1993); Ceferino L. Gonzales, 32 ECAB 1591, 1594 (1981).

6

